NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        APR 21 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT



ERNESTO CORRALES-JIMENEZ, AKA                   No.    17-70085
Ernesto Corrales, AKA Jim Corrales,
                                                Agency No. A088-659-319
                Petitioner,

 v.                                             MEMORANDUM*

MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted April 14, 2022**
                                 Seattle, Washington


Before: HAWKINS and FORREST, Circuit Judges, and RESTANI,*** Judge.




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
          The Honorable Jane A. Restani, Judge for the United States Court of
International Trade, sitting by designation.
      Ernesto Corrales-Jimenez, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s (“IJ”) decision denying his application for asylum,

withholding of removal, cancellation of removal, and protection under the

Convention Against Torture (“CAT”). Our jurisdiction is governed by 8 U.S.C.

§1252. We dismiss in part and deny in part the petition for review.

      Corrales-Jimenez did not dispute before the BIA the IJ’s determination that

his asylum application was time-barred. This contention thus has not been

exhausted, and we lack jurisdiction to consider it. See Ardsi v. Holder, 659 F.3d

925, 928– 29 (9th Cir. 2011) (failure to exhaust a claim before the agency deprives

this Court of jurisdiction to review the new argument). We do not consider any

challenge to the agency’s denial of CAT protection because this issue was not

supported by argument in the opening brief. See Valasquez-Gaspar v. Barr, 976

F.3d 1062, 1065 (9th Cir. 2020).

      Corrales-Jimenez claims that he is entitled to withholding of removal

because he fears harm based on his membership in a particular social group of

“young, English-speaking, Mexican men.” The BIA correctly determined that this

was not a cognizable social group because it did not meet the social distinction or

particularity requirements. See Reyes v. Lynch, 842 F.3d 1125, 1131–32 (9th Cir.

2016).


                                         2
      To satisfy the social distinction requirement, petitioner must show evidence

that “society in general perceives, considers, or recognizes persons sharing the

particular characteristics to be a group.” Id. at 1131 (quoting Matter of W-G-R-,

26 I. & N. Dec. 208, 217 (BIA 2014)). Corrales-Jimenez presented no evidence

that Mexican society perceives “young, English-speaking, Mexican males” as a

distinct group. See Reyes 842 F.3d at 1132 (holding that petitioner’s proposed

social group of “former members of the Mara 18 gang in El Salvador who have

renounced their gang membership” was not cognizable because petitioner had not

provided evidence that society considers people fitting this description as a distinct

social group). Corrales-Jimenez also failed to establish that the putative group was

sufficiently particular. See Matter of M-E-V-G-, 26 I. & N. Dec. 227, 237, 239

(BIA 2014).

      To the extent that Corrales-Jimenez now argues that he is a member of a

different particular social group from that addressed by the agency, this contention

has not been exhausted and we lack jurisdiction to consider it. See Ardsi, 659 F.3d

at 928–29 (9th Cir. 2011). Corrales-Jimenez is thus ineligible for withholding of

removal based on membership in a particular social group.

      Corrales-Jimenez also argues that he is entitled to cancellation of removal

and that the IJ and BIA erred in determining that he did not establish that his

removal would result in exceptional and extremely unusual hardship to his


                                          3
qualifying relatives. We lack jurisdiction to review an IJ’s discretionary

determination that a petitioner did not demonstrate exceptional and extremely

unusual hardship. See Romero-Torres v. Ashcroft, 327 F.3d 887, 891–92 (9th Cir.

2003); see also 8 U.S.C. § 1252(a)(2)(B)(i).

      To the extent that Corrales-Jimenez further claims that the IJ violated his

right to due process by preventing witnesses from testifying on his behalf and

accepting an offer of proof in lieu of testimony, we reject this claim. We retain

jurisdiction to review constitutional challenges, Martinez-Rosas v. Gonzalez, 424

F.3d 926, 930 (9th Cir. 2005), and we will reverse an agency’s decision on due

process grounds if the proceeding was “so fundamentally unfair that the alien was

prevented from reasonably presenting his case,” Colmenar v. INS, 210 F.3d 967,

971 (9th Cir. 2000), and petitioner shows “error and substantial prejudice.” Lata v.

INS, 204 F.3d 1241, 1246 (9th Cir. 2000) (quotation marks and citation omitted).

Corrales-Jimenez, however, has not shown any prejudice resulting from the IJ’s

decision to accept an offer of proof in lieu of testimony, and his claim thus fails.

      PETITION DISMISSED IN PART, DENIED IN PART.




                                           4